Mr. Justice Scanlan delivered the opinion of the court. 2. Limitation of actions, § 21*—when statute begins to run on contracts constituting one transaction. In an action to recover the price of four carloads of lumber shipped and delivered to defendants at different times, evidence held sufficient to show that the several shipments were merely parts of one transaction and that the statute began to run from the date of the last delivery so that the claim for all the other shipments were saved from the bar. 3. Set-off and becoupment, § 28*—when defense of recoupment is waived. In an action on a contract where the defendant filed with their pleas an affidavit of merits which did not include a defense of recoupment for damages, held that the defense of recoupment was thereby waived.